OPINION — AG — QUESTION: DURING THE YEAR 1916, THE DEEP FORK DRAINAGE DITCH WAS BUILT FROM THE OKLAHOMA COUNTY LINE TO THE CREEK COUNTY LINE ACROSS LINCOLN COUNTY. ALL OF THE DEEDS WERE UPON THE FORM THAT I AM ENCLOSING HEREWITH AND CONTAINED THE CLAUSE, "AS RIGHT OF WAY FROM DRAINAGE DITCH", "IT IS NOT CONTENDED BY SOME OIL PURCHASING COMPANY THAT THE COUNTY OWNS A FEE AND THE MINERAL RIGHTS UNDER THE DEEP FORK DRAINAGE DITCH." ANSWER: WE REITERATE OUR ASSUMPTION THAT THE GRANTOR IN THE DEED WHICH YOU ENCLOSED POSSESSED THE MINERAL INTEREST AS WELL AS THE SURFACE. ASSUMING THIS, IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE GRANTEES IN THE DEED WHICH YOU HAVE ENCLOSED HAVE ACQUIRED A FEE ESTATE IN THE DESCRIBED LAND WHICH INCLUDES THE MINERAL INTEREST. CITE: 82 Ohio St. 1961 284 [82-284] (TERRY SHIPLEY)